LEU OKUDA & DOI
Attorneys at Law

KARYN A. DOI 7687
The Merchant House
222 Merchant Street, Main Floor
Honolulu, Hawaii 96813
Telephone: (808) 538-1921
Fax No.:   (808) 523-9585
Email:    Lester@Leu-Okuda.com
          Karyn@Leu-Okuda.com

Attorneys for Secured Creditor

                IN THE UNITED STATES BANKRUPTCY COURT

                            DISTRICT OF HAWAII

In re:                             )    Case No. 19-01111
                                   )    (Chapter 13)
JULIE PADUA PINTOR,                )
                                   )    WILMINGTON SAVINGS FUND
                 Debtor.           )    SOCIETY, FSB D/B/A CHRISTIANA
                                   )    TRUST, NOT IN ITS INDIVIDUAL
                                   )    CAPACITY BUT SOLELY AS TRUSTEE
                                   )    FOR BROUGHAM FUND I TRUST’S
                                   )    OBJECTION TO CHAPTER 13 PLAN
                                   )    FILED AUGUST 31, 2019;
                                   )
                                   )    CERTIFICATE OF SERVICE
                                   )

 WILMINGTON SAVINGS FUND SOCIETY, FSB D/B/A CHRISTIANA TRUST, NOT
   IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BROUGHAM
FUND I TRUST’S OBJECTION TO CHAPTER 13 PLAN FILED AUGUST 31, 2019

     Secured Creditor WILMINGTON SAVINGS FUND SOCIETY, FSB D/B/A

CHRISTIANA TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS

TRUSTEE FOR BROUGHAM FUND I TRUST, through its servicing agent

BSI Financial Services (“Creditor”) hereby objects to the Chapter

13 Plan filed by Debtor JULIE PADUA PINTOR (“Debtor”) as follows:

I.   FACTUAL BACKGROUND.

           Creditor has an interest in this matter by virtue of a




 U.S. Bankruptcy Court - Hawaii #19-01111 Dkt # 17 Filed 12/02/19 Page 1 of 5
Mortgage recorded July 31, 2007, in the Bureau of Conveyances of

the State of Hawaii as Document No. 2007-135492 for the original

principal amount of $440,000.00 (“Mortgage”). See Proof of Claim

filed November 6, 2019, as Claim #3.

     The Mortgage was assigned or otherwise transferred to

Creditor by virtue of an Assignment of Mortgage recorded April 6,

2018, in the Bureau of Conveyances of the State of Hawaii as

Document No. AXXXXXXXX and an Assignment of Mortgage recorded

April 6, 2018, in the Bureau of Conveyances of the State of

Hawaii as Document No. AXXXXXXXX. See Proof of Claim filed

November 6, 2019, as Claim #3.

     Said Mortgage is recorded against the real property

identified as 1521 Gulick Ave., Honolulu, HI 96819 (“Property”).

     On or about August 31, 2019, Debtor filed her Chapter 13

Petition commencing this case.

     As of the date the bankruptcy was filed, the total amount of

Creditor’s claim was $500,678.84 with a pre-petition delinquency

of $186,234.49 stemming from non-payment since July 2013. See

Proof of Claim filed November 6, 2019, as Claim #3.

     Debtor values the Property at $1,033,600.00 in her Petition.

     On or about August 31, 2019, Debtor filed her proposed

Chapter 13 Plan (“Plan”) listing Creditor’s claim as a Class 1

claim. Debtor intends on making $180.00 monthly payments for the

first 12 months of the Plan and then steps up the monthly amount

to $4,512.00 for the remaining 48 months. Debtor indicates that


                                      2
 U.S. Bankruptcy Court - Hawaii #19-01111 Dkt # 17 Filed 12/02/19 Page 2 of 5
she is relying on modification of the mortgage loan in order to

sustain her Plan.

II.   CREDITOR’S OBJECTIONS.

      Creditor objects to the Debtor’s proposed Plan as not

satisfying the feasibility requirements under 11 U.S.C.

§1325(a)(6).

      Section 1325(a)(6) states that “[T]he court shall confirm a

plan if . . . the debtor will be able to make all payments under

the plan and to comply with the plan . . .” In other words, for a

Plan to be feasible, a Chapter 13 plan “must have a reasonable

likelihood of success, i.e., that it is likely that debtor will

have necessary resources to make all payments as directed by the

plan.” In re Fantasia, 211 B.R. 420, 423 (BAP 1st Cir. 1997).

      In this case, the hope or prospect of securing a

modification given the length of time that has passed, i.e., six

years, and the amount of the delinquency, i.e., $186,234.49, is

unreasonable.

      Debtor has had more than sufficient time to seek options to

remedy the delinquency and has not done so. Rather Debtor has

instead waited six years and, through this Plan, is requesting

that Creditor wait yet another year, and possibly more.

      If a modification is not obtained, other than Debtor’s

indication that she would try to seek an extension of the low

monthly payment beyond the 12 months, there is no other

information provided on how else she would be able to make


                                      3
 U.S. Bankruptcy Court - Hawaii #19-01111 Dkt # 17 Filed 12/02/19 Page 3 of 5
adequate payments to sustain her Plan much less keep current on

post-petition monthly mortgage payments as they become due.

     Even if a modification was offered, it is uncertain whether

the modification would meet the $4,512.00 monthly Plan payment

proposed after the first year of the Plan and there is no

information provided on how Debtor would make up any shortage.

See Austin v. Bankowski, 519 B.R. 559 (citing In re Lundahl, 307

B.R. 233, 244-45 (Bankr.D.Utah 2003) for the proposition that the

debtor’s proposed budget was unrealistically lean, rendering the

debtor’s future ability to satisfy the terms of the plan unlikely

and In re Heck, 355 B.R. 813, 823-25 (Bankr.D.Kan. 2006) for the

proposition that Debtor did not have sufficient income to make

all plan payments).

     The Plan, therefore, is unreasonable, speculative and

remote, and unlikely to be successful under the circumstances.

III. CONCLUSION.

     For the foregoing reasons, Creditor requests that Plan

confirmation be denied.

     DATED:    Honolulu, Hawaii, December 2, 2019.


                                          /s/ Karyn A. Doi
                                          KARYN A. DOI
                                          Attorney for Secured Creditor




                                      4
 U.S. Bankruptcy Court - Hawaii #19-01111 Dkt # 17 Filed 12/02/19 Page 4 of 5
                          CERTIFICATE OF SERVICE


     THE    UNDERSIGNED    HEREBY    CERTIFIES     that   a   copy   of   the

foregoing document filed by Secured Creditor WILMINGTON SAVINGS

FUND SOCIETY, FSB D/B/A CHRISTIANA TRUST, NOT IN ITS INDIVIDUAL

CAPACITY BUT SOLELY AS TRUSTEE FOR BROUGHAM FUND I TRUST has been

duly served upon the parties named below at their last known

address on December 2, 2019, by ECF and/or U.S. Mail, postage

pre-paid:

                       Donald L. Spafford, Jr.
                       Attorney for Debtor
                       Via ECF: donaldspaffordattorney@gmail.com

                       Howard M.S. Hu
                       Chapter 13 Trustee
                       Via ECF: Ch13mail@aol.com

                       Office of the U.S. Trustee
                       Via ECF: ustpregion15.hi.ecf@usdoj.gov

                       Julie Padua Pintor
                       1521 Gulick Ave.
                       Honolulu, HI 96819
                          Debtor (via US Mail)

            DATED:     Honolulu, Hawaii, December 2, 2019.

                                          /s/ Karyn A. Doi
                                          KARYN A. DOI
                                          Attorney for Secured Creditor




 U.S. Bankruptcy Court - Hawaii #19-01111 Dkt # 17 Filed 12/02/19 Page 5 of 5
